Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1797 Filed 11/23/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 MARTIN LEAF,
                                              Case No. 2:20-cv-11491
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 NIKE INC., et al.,

             Defendants.
                                 /

                          OMNIBUS OPINION AND ORDER

      Plaintiff sued Defendants for violating the Michigan Consumer Protection Act

("MCPA"), Mich. Comp. Laws §§ 445.903(1)(s), (cc). ECF 16, PgID 578–83. Defendant

Nike moved to dismiss the first amended complaint under Federal Rule of Civil

Procedure 12(b)(6). ECF 23. Defendant Wieden + Kennedy then joined Defendant

Nike's motion to dismiss. ECF 47. After reviewing the parties' briefs, the Court finds

that a hearing is unnecessary. See E.D. Mich. LR 7.1(f). For the reasons stated below,

the Court will grant Defendants Nike and Wieden + Kennedy's motion to dismiss.

                                  BACKGROUND

      Before the 2014 FIFA World Cup, Defendant Nike contracted with Defendant

Wieden + Kennedy to create an animated short film called The Last Game. ECF 16,

PgID 522. Plaintiff first learned of the film after reading an article in The Times of

Israel. Id. at 527. The article reported that the Anti-Defamation League had

dismissed claims that The Last Game was anti-Semitic. Ilan Ben Zion, ADL Rejects

Anti-Semitism in Nike Ad, The Times of Israel, June 11, 2014, (accessed on Oct. 29,



                                          1
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1798 Filed 11/23/20 Page 2 of 12




2020), https://bit.ly/3jFHxpl [https://perma.cc/9QHV-7ZE2]. But Plaintiff decided to

still view the YouTube video.1 ECF 16, PgID 527.

       Plaintiff gave The Last Game "numerous viewings, over a period of months,

including frame by frame[.]" Id. (emphasis omitted). After the extensive analysis,

Plaintiff determined that The Last Game "was anti-Semitic and was materially and

deceptively so." Id. (emphasis omitted). Plaintiff also claimed that "some of the

deception . . . was not discovered until many months and many viewings after

Plaintiff [] first viewed" the film. Id. at 577.

       A viewer may watch The Last Game and identify a plot about "the world's

greatest [soccer] players" competing against a team of clones. ECF 23, PgID 845. But

to   Plaintiff,   The   Last    Game     has       subliminal   images—including   "child

pornography"—and features an "evil 'Devil' Jew," that unconsciously causes the

viewer to "hate Jews, or otherwise negatively affect[] their minds." ECF 16, PgID

525–33.

       For example, in the opening frame, Plaintiff identified a subliminal image: a

skull and cross bones, that Plaintiff alleged was a "non-conscious Nazi, Neo Nazi, and

Satanic symbol[.]" Id. at 533–34. In other parts of the film, Plaintiff allegedly spotted

subliminal, sexually explicit images of minors, "a soccer player on his back clearly

and graphically masturbating[, and] another soccer player ejaculating." Id. at 544. In

brief, Plaintiff described dozens of similar subliminal messaging tactics found



1 The video is available at ECF 16, PgID 527; Nike Football: The Last Game full
edition, YouTube, (Oct. 29, 2020), https://bit.ly/37PWbrO [https://perma.cc/RQ9C-
NB6K].


                                               2
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1799 Filed 11/23/20 Page 3 of 12




throughout The Last Game. See generally ECF 16. Plaintiff also alleged that "[t]he

full extent of [The Last Game's] material deception is still not known to Plaintiff[.]"

Id. at 577.

      Given all the alleged subliminal messages, Plaintiff sued Defendants for

violating the MCPA, §§ 445.903(1)(s), (bb), (cc) and civil conspiracy. Leaf v. Nike, Inc.,

18-13406, ECF 1, PgID 83–91 (E.D. Mich. 2018). But the Court dismissed the case

without prejudice for failure to timely serve. Leaf, 18-13406, ECF 6.

      Almost eighteen months later, Plaintiff sued Defendants once more but only

for violating the MCPA, §§ 445.903(1)(s), (cc). ECF 1, PgID 18–22. And before

Defendants responded to the complaint, Plaintiff filed an amended complaint that

alleged the same two MCPA violations. ECF 16. Defendants Nike and

Wieden + Kennedy later moved to dismiss the first amended complaint under Rule

12(b)(6). ECF 23; ECF 47.

                              STANDARD OF REVIEW

      The Court may grant a Rule 12(b)(6) motion to dismiss if the complaint fails to

allege facts "sufficient 'to raise a right to relief above the speculative level,' and to

'state a claim to relief that is plausible on its face.'" Hensley Mfg. v. ProPride, Inc.,

579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007)). The Court views the complaint in the light most favorable to the

plaintiff, presumes the truth of all well-pleaded factual assertions, and draws every

reasonable inference in favor of the nonmoving party. Bassett v. Nat'l Collegiate

Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).




                                            3
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1800 Filed 11/23/20 Page 4 of 12




      But the Court will not presume the truth of legal conclusions in the complaint.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If "a cause of action fails as a matter of

law, regardless of whether the plaintiff's factual allegations are true or not," then the

Court must dismiss. Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1005 (6th Cir. 2009).

                                    DISCUSSION

I.    Defendant Nike's Motion to Dismiss

      In the first amended complaint, Plaintiff alleged that Defendants violated two

provisions of the MCPA, §§ 445.903(1)(s), (cc). ECF 16, PgID 578–83. "The MCPA

provides protection to Michigan's consumers by prohibiting various methods, acts,

and practices in trade or commerce." Slobin v. Henry Ford Health Care, 469 Mich.

211, 215 (2003). Because MCPA claims "are essentially claims for fraudulent

omission . . . [Plaintiff] must state with particularity the circumstances constituting

the fraudulent omission." Storey v. Attends Healthcare Prods., Inc., No. 15-cv-13577,

2016 WL 3125210, at *10 (E.D. Mich. June 3, 2016); see Fed. R. Civ. P. 9(b) ("In

alleging fraud[], a party must state with particularity the circumstances constituting

fraud[.]"). The Court will now address each MCPA claim in turn.

      A. Plaintiff's Claim Under Mich. Comp. Laws § 445.903(1)(s)

      To begin, Plaintiff's first MCPA claim fails under Rule 12(b)(6) because

Plaintiff was not misled about any material fact. Section 455.903(1)(s) prohibits the

failure "to reveal a material fact, the omission of which tends to mislead or deceive

the consumer, and which fact could not reasonably be known by the consumer." The

Michigan Court of Appeals has explained that for the latter half of the statute, "the

issue is not whether the omission is misleading to a reasonable consumer but whether


                                           4
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1801 Filed 11/23/20 Page 5 of 12




the consumer could reasonably be expected to discover the omission at issue." Zine v.

Chrysler Corp., 236 Mich. App. 261, 284 (1999).

       Here, even accepting Plaintiff's allegations as true, Plaintiff has not alleged

that he satisfied the latter part of Section 455.903(1)(s). Plaintiff alleged that he first

learned about The Last Game after reading a news article. ECF 16, PgID 527. In the

news article, Plaintiff read that some individuals had thought The Last Game was

anti-Semitic. Id. Yet in the same article Plaintiff also read about how the

Anti-Defamation League thought The Last Game was not anti-Semitic. Id. Presuming

the truth of those factual assertions, the only reasonable inference the Court can draw

is that Plaintiff knew that The Last Game might appear anti-Semitic even before he

viewed it. See Bassett, 528 F.3d at 430. Because Plaintiff knew that The Last Game

might appear anti-Semitic to some individuals, Plaintiff and other consumers "could

reasonably be expected to discover" the alleged anti-Semitism. See Zine, 236 Mich.

App. at 284.

       Thus, even though Plaintiff claimed that Defendants had concealed The Last

Game's anti-Semitism from him, Plaintiff also claimed that the film's anti-Semitism

was readily apparent to him. But both contentions cannot be true. In short, because

Plaintiff was not misled about The Last Game's alleged anti-Semitism, he has not

suffered a cognizable injury under the MCPA. See Leaf v. Refn, 742 F. App'x 917, 927

(6th Cir. 2018) ("[Plaintiff] himself must experience an injury caused by the film, but

he admits that he was not misled."). The Court will therefore dismiss the first MCPA

claim against Defendants Nike and Wieden + Kennedy.




                                            5
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1802 Filed 11/23/20 Page 6 of 12




      B. Plaintiff's Claim Under Mich. Comp. Laws § 445.903(1)(cc)

      Plaintiff's second MCPA claim fails under Rule 12(b)(6) because the Sixth

Circuit has spoken directly to the issue. Section 445.903(1)(cc) prohibits "[f]ailing to

reveal facts that are material to the transaction in light of representations of fact

made in a positive manner." (emphasis added). As the Sixth Circuit explained in an

earlier MCPA case involving Plaintiff, "[e]ven assuming that the film contained

anti-Semitic messaging, [Plaintiff] makes no allegation that the trailer made

affirmative representations suggesting that the opposite was true." Leaf, 742 F. App'x

at 927.

      Here, Plaintiff made no allegation that Defendants affirmatively represented

that The Last Game was not anti-Semitic. Rather, the first amended complaint

contains only one affirmative representation that The Last Game is not anti-Semitic:

the Anti-Defamation League's statement. ECF 16, PgID 527 ("Plaintiff [] read an

article discussing a new Nike 'ad' as being anti-Semitic according to some, and not

anti-Semitic according to others include the [Anti-Defamation League] who declared

that those alleging anti-Semitism were 'certainly off base[.]'"). Indeed, the first

amended complaint contains no alleged statement by Defendants that even refers to

The Last Game. Id. at 520, 575. With no affirmative statement from Defendants in

the first amended complaint, the second MCPA claim necessarily fails. See Leaf, 742

F. App'x at 927.

      Still, Plaintiff claimed that the Sixth Circuit wrongly decided Leaf v. Refn, and

that the Court should not follow it. ECF 31, PgID 973–78. But Plaintiff's reasoning is




                                           6
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1803 Filed 11/23/20 Page 7 of 12




unpersuasive. For one, Plaintiff cited no change in governing law since the Sixth

Circuit's opinion, either because of an amendment to the MCPA or a new statutory

interpretation of it. See id. And separately, Plaintiff failed to explain how the facts in

the Sixth Circuit opinion are materially different from the facts here. See id. In sum,

the Court cannot simply ignore the Sixth Circuit's reasoning.

      Plaintiff's second MCPA claim fails for the same reason it failed in Plaintiff's

earlier case: Defendants made no positive affirmation suggesting that The Last Game

lacked the messages that Plaintiff found offensive. Leaf, 742 F. App'x at 927. The

Court will therefore dismiss the second MCPA claim against Defendants Nike and

Wieden + Kennedy.

II.   Case Management

      A. Motions to Dismiss Filed by Defendants Facebook, Google, and YouTube

      Defendants Facebook, Google LLC, and YouTube LLC also moved to dismiss

the first amended complaint. ECF 26, 51. But since then, Plaintiff has voluntarily

dismissed all three Defendants. ECF 41, 53. The Court will therefore find the motions

to dismiss filed by Defendants Facebook, Google, and YouTube are moot. ECF 26, 51.

      B. Plaintiff's Motions to File a Second Amended Complaint

      After Defendant Nike moved to dismiss the first amended complaint, Plaintiff

moved to amend it, ECF 35, and then moved for leave to file a second amended

complaint, ECF 38. The Court will deny the first motion, ECF 35, as moot because

Plaintiff filed the later motion for leave, ECF 38.




                                            7
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1804 Filed 11/23/20 Page 8 of 12




      Next, the Court will deny as futile the motion for leave to file a second amended

complaint. ECF 38. Federal Rule of Civil Procedure 15 governs amendments of

pleadings. It provides that after a responsive pleading is filed, a party may only

amend its pleading with the written consent of the opposing party or with leave of

the Court. Fed. R. Civ. P. 15(a)(2). The rule also provides that "[t]he court should

freely give leave when justice so requires." Id.; see Foman v. Davis, 371 U.S. 178, 182

(1962).

      To determine whether to grant leave to amend a pleading, the Court relies on

six factors: (1) "undue delay in filing," (2) "lack of notice to the opposing party," (3)

"bad faith by the moving party," (4) "repeated failure to cure deficiencies by previous

amendments," (5) "undue prejudice to the opposing party," and (6) "futility of [the]

amendment[.]" Wade v. Knoxville Utils. Bd., 259 F.3d 452, 458–59 (6th Cir. 2001).

Analysis of the last factor—futility of the amendment—sufficiently justifies the Court

to deny leave to amend a pleading. Martin v. Assoc. Truck Lines, 801 F.2d 246, 248

(6th Cir. 1986). A proposed amended complaint is futile if it could not survive a motion

to dismiss. Id.

      Here, the proposed second amended complaint asserted the same MCPA claims

against Defendants. ECF 38. For the second MCPA claim, the proposed second

amended complaint added new allegations relating to Defendant Nike. Id. at

1374–75. The new allegations, however, do not support Plaintiff's claim that

Defendant Nike made an "affirmative representation suggesting that [The Last Game




                                           8
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1805 Filed 11/23/20 Page 9 of 12




was not anti-Semitic]." Leaf, 742 F. App'x at 927. Not only that, but none of the new

allegations even relate to The Last Game. See ECF 38, PgID 1374–75.

      Because the proposed second amended complaint fails to allege that Defendant

Nike made an affirmative representation that the film is not anti-Semitic, it would

fail under Rule 12(b)(6). See Leaf, 742 F. App'x at 927 ("Even assuming that the film

contained anti-Semitic messaging, [Plaintiff] makes no allegation the trailer made

affirmative representations suggesting that the opposite was true."). The Court will

therefore deny Plaintiff's motion for leave to file a second amended complaint. ECF

38.

      C. Show Cause Order

      More than five months ago, the Clerk of the Court issued a summons for

Defendant Twitter. ECF 12. But there is no evidence on the docket that Defendant

Twitter has been served. Because more than ninety days have passed since the Clerk

issued summons, the Court will require Plaintiff to show cause no later than

November 30, 2020 why the MCPA claims against Defendant Twitter should not be

dismissed for failure to prosecute. See Fed. R. Civ. P. 4(m). Failure to timely respond

to this order will lead to dismissal of the MCPA claims against Defendant Twitter.

      D. Unsealing ECF 15, 18, 33, and 40

      Finally, the Court will order ECF 15, 18, 33, and 40 unsealed. Plaintiff

essentially claimed that the exhibits needed sealing because federal law prohibits

publicly filing sexually explicit images of minors. See ECF 14, PgID 515; ECF 17,

PgID 816; ECF 32, PgID 1008; ECF 39, PgID 1708.




                                          9
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1806 Filed 11/23/20 Page 10 of 12




       But the Court has reviewed the exhibits and has concluded that the federal

 law does not cover the exhibits because the images clearly do not depict any kind of

 sexually explicit image or act. See Jacobellis v. Ohio, 378 U.S. 184, 197 (1964)

 (Stewart, J. concurring) ("I know it when I see it, and the motion picture involved in

 this case is not that."). Beyond this, Plaintiff must not truly believe that some of the

 images are sexually explicit because he already filed one of the images not under seal.

 Compare ECF 40, PgID 1714 (under seal) with Leaf, 18-cv-13406, ECF 1, PgID 45.

 Because "there is a strong presumption in favor of openness as to court records," the

 Court will order ECF 15, 18, 33, and 40 unsealed. E.D. Mich. LR 5.3(c) (comments to

 2018 revisions); see Shane Group, Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d

 299, 305–06 (6th Cir. 2016) (Kethledge, J.) (explaining the importance of open court

 records).

                                    CONCLUSION

       Since 2016, Plaintiff has either been the plaintiff or attorney in four Eastern

 District of Michigan cases that alleged MCPA violations: this case, Leaf, No. 18-

 13406, Deming v. Fox Entertainment Group, Inc., No. 17-11285, and Leaf v. Refn, No.

 16-12149. In each case, Plaintiff has chronically failed to serve defendants. Leaf, 18-

 13406, ECF 6; Deming, No. 17-11285, ECF 27, 29; Leaf, No. 16-12149, ECF 37, 50.

 Plaintiff has also voluntarily dismissed defendants at an alarming rate. ECF 41, 53;

 Deming, No. 17-11285, ECF 15, 29; Leaf, No. 16-12149, ECF 26, 52.

       In three of the cases, Plaintiff sought to amend several complaints before the

 Court could rule on motions to dismiss. ECF 16, 38; Deming, No. 17-11285, ECF 25;




                                           10
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1807 Filed 11/23/20 Page 11 of 12




 Leaf, No. 16-12149, ECF 5, 53. Plaintiff also attached large numbers of irrelevant

 exhibits to his complaints. For example, in Leaf, No. 16-12149, Plaintiff filed

 ninety-five exhibits, ECF 5-1, PgID 377–82, many of which had little to do with the

 allegations. Here, Plaintiff filed ninety-nine. ECF 16, PgID 587–89. In Leaf, No.

 16-12149, the Honorable Victoria A. Roberts stated that Plaintiff’s voluminous filings

 were unacceptable, ECF 56, PgID 2358. Judge Roberts even said that she would

 strike future complaints that attach too many exhibits or have excessive factual

 content that "goes beyond the requirements of [Federal Rule of Civil Procedure

 8(a)(2).]" Id.

        Simply put, Plaintiff's conduct before the Eastern District of Michigan has been

 sloppy. Depleting judicial resources by continued careless conduct in federal litigation

 may well lead to future sanctions.

                                        ORDER

        WHEREFORE, it is hereby ORDERED that Defendant Nike's motion to

 dismiss [23] is GRANTED.

        IT IS FURTHER ORDERED that the claims against Defendants Nike and

 Wieden + Kennedy are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that the motions to dismiss filed by Defendants

 Facebook, Google, and YouTube [26, 51] are MOOT.

        IT IS FURTHER ORDERED that Plaintiff's motion for leave to file a second

 amended complaint [35] is DENIED.




                                           11
Case 2:20-cv-11491-SJM-DRG ECF No. 58, PageID.1808 Filed 11/23/20 Page 12 of 12




       IT IS FURTHER ORDERED that Plaintiff's amended motion for leave to file

 a second amended complaint [38] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff shall SHOW CAUSE no later

 than November 30, 2020, why the Court should not dismiss the claims against

 Defendant Twitter for failure to prosecute.

       IT IS FURTHER ORDERED that the Clerk of the Court shall UNSEAL ECF

 15, 18, 33, and 40.

       SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
 Dated: November 23, 2020



 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on November 23, 2020, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          12
